Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on December 13, 2021, with respect to the rejection of claims 35 and 50 under 35 U.S.C. 103 in view of Dahan (U.S. PAP 2016/0055847, hereon Dahan) and Stein (U.S. PAP 2007/0127439, hereon Stein) is maintained. The Examiner acknowledges the cancellation of claims 1-34 and 41-47. Claims 35-40 and 48-57 are pending in the application. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 35 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dahan in view of Stein. 
In reference claim 35: Dahan discloses a method for extending the battery life of a phone that includes the acts: 
While the phone is in a sleep state, sensing a physical phenomenon with a sensing element, yielding sensed information (see Dahan, paragraph [0004]; and 
Dahan, paragraph [0004] towards the end); 
However, Dahan is silent about while the phone is still in the sleep state, lossily compressing the sensed information, yielding compressed data; and waking up the phone based on compressed data.
Stein discloses a voice activation system a voice activation system that compresses the spoken name and retrieves compressed audio data, comparing the compressed spoken name to the compressed audio data to recognize a match which basically teaches compressing the sensed information (see Stein, paragraph [0038]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a method for extending the battery life of a phone as taught by Dahan and incorporate a method of compressing data that is being used to wake up the processor from a sleep state using a compressed data because compressing the wake up data would provide a better data management and energy saving as the wake up data only requires limited space in the phone memory. 
In reference to claim 50: the instant claim is directed to a device claim and the limitations are like claim 35 of the method claim. 
Claim Objection
Claims 36, 48, 49 and 51-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Allowance
Claims 37-40 and 54-57 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 37 and 54: Dahan in view of Stein does not disclose “dividing the cached data into pieces; and transmitting different pieces of the cached data to a remote processor using a signaling channel, when the phone is caused to make a wireless transmission for reasons other than to transmit cached data,” The remaining claims 38-40 and 55-57 depend on their respective base claims and include further limitations. 
Response to Argument
Applicant's arguments filed on December 13, 2021 with respect to the rejection of claims 35 and 50 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons noted above and further explained below.
In reference to claims 35 and 50: Applicants argued that “Dahan plus Stein are insufficient to reject claims 35 and 50.... for example [the limitation] while the phone is still in said sleep state, lossily compressing the sensed information, yielding compressed data” (see argument, page 6, starting line 15). Applicants also further argued that “only Dahan concerns a sleep state. But it is silent about a lossy compression operation performed while in the sleep state. Stein teaches lossy compression. But it is silent about a lossy compression operation performed while in a sleep state.” (page 6, the last three to four lines of the argument). 
The Examiner disagrees about the Applicants characterization of the primary and secondary references. Both Dahan and Stein are in the same area of invention. The 
As noted above, Dahan discloses that the spoken signal (voice data) is used as wake-up command to initiate the processor from the sleep state (see Dahan, paragraph [0004] towards the end). However, it is true that Dahan is silent about while the phone is still in the sleep state, lossily compressing the sensed information, yielding compressed data; and waking up the phone based on compressed data.
Stein discloses a voice activation system a voice activation system that compresses the spoken name and retrieves compressed audio data, comparing the compressed spoken name to the compressed audio data to recognize a match which basically teaches compressing the sensed information (see Stein, paragraph [0038]). Therefore, the combination of the two references basically fairly characterizes the limitation that “while the phone is still in said sleep state, lossily compressing the sensed information, yielding compressed data” and using that compressed data for the activation purpose. 
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857